Title: From Thomas Jefferson to George Weedon, 10 January 1781
From: Jefferson, Thomas
To: Weedon, George



Sir
Richmond Jan. 10. 1781.

I inclose you a copy of a letter I have received from Baron Steuben and must rest on you the taking such measures as you may think most likely to effect his recommendation, for which purpose you will be pleased to call on any militia you think proper and for any public arms or other stores which may be at hand. I have heard you have embodied a number of men to join Genl. Nelson. Under this situation I am really at a loss what to direct, and must  leave you to act according to your discretion. You know the situation of Hunter’s works, and the militia and arms which may be collected for their defence. If you think them adequate to the purpose after those embodied by you shall have come away, I would wish you to come by all means as Genl. Nelson’s force neither is, nor is like to be sufficient to cover Wmsburg and the lower country. If you think those works cannot be protected without your force, it seems to be the Baron’s opinion that the works should be saved. I have written him that I should recommend to you to govern yourself by this circumstance and desired him to communicate any better plan he can suggest and promised to forward it to you.
The enemy consisting of 1500 infantry and from 50. to 100 horse commanded by Arnold landed at Westover on the 4th. marched from there at 2. o’clock in the afternoon and arrived here at one in the afternoon of the 5th. A regiment of infantry and thirty cavalry immediately proceeded to the foundery. They burnt the roof of that but did not injure the works, burnt the magazine and boring mill. We had withdrawn every arm from there and almost the whole powder. What powder remained they threw into the canal but there will be a considerable saving by remanufacturing it. At this place we lost 5. brass feild peices 4. pounders which had been sunk in the river, about 300 muskets, some goods of the public store, some Quartermaster’s stores, of which 120 sides of leather was the principal article, some of the artificers tools and three waggons. The books and papers of the Council for the years 1779. 1780, and most of the Auditors papers, but not their books are lost. This is the sum total. In truth we have escaped to a miracle. The militia come in very slowly.
I am with great respect Sir your most obedt. servt.,

Th: Jefferson


P.S. I omitted to mention that 23. hours after they entered this town, they left it and got to their former encampment at Westover and Barclay the next day, where they still were yesterday afternoon. The people who remained here say they were most visibly disappointed in finding we had removed almost every thing out of their reach, which had been effected in 19. hours the whole space of time between their destination being certainly known and their arrival in this town. They have done very great injury to some individuals. They only burnt the artificers shops, here of public property and 3 or 4. houses of private property.

